Exhibit 10.26
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS
This Settlement Agreement and Mutual Release of Claims (“Settlement Agreement”)
is made as of March 18, 2008, by and between Jeffrey Fink (“Fink”), on the one
hand, and Image Entertainment, Inc. (“Image”), on the other hand. Fink and Image
sometimes collectively will be referred to as the “Parties.”
This Settlement Agreement is based upon the following facts:
RECITALS
A. On or about January 22, 2007, Image and Fink entered into an Employment
Agreement pursuant to which Image hired Fink as its Chief Marketing Officer (the
“Employment Agreement”).
B. Fink worked for Image from on or about January 22, 2007, through June 28,
2007 (the “Employment”), when Image terminated Fink (the “Termination”).
C. Image and Fink dispute whether Image’s termination of Fink was “for cause”
within the meaning of the Employment Agreement.
D. Fink contends that Image owes him additional monies under and pursuant to the
terms of the Employment Agreement which claims are the subject of a Petition for
Binding Arbitration filed by Fink with Alternative Dispute Resolution Services,
entitled Jeffrey Fink v. Image Entertainment, ADRS Case No. 07-5613-JZ (the
“Arbitration”). Image has responded to the Petition and denied all material
claims set forth therein.
E. It is the desire of the Parties hereto to settle all claims which exist
between them arising out of the Employment Agreement, the Employment, the
Termination, the Arbitration and any other matter.

 

Page 1 of 11



--------------------------------------------------------------------------------



 



NOW, THEREFORE in consideration of the mutual promises and conditions contained
herein, and for valuable consideration, the adequacy and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:
1. Settlement. In consideration for signing this Agreement and in exchange for
the promises, covenants and waivers set forth herein, Respondents will pay Fink
the total amount of Three Hundred and Thirty Five Thousand Dollars ($335,000.00)
(hereinafter, the “Settlement Payment”) provided that Fink does not exercise his
right to revoke described in Paragraph 22 of this Agreement. This Agreement will
not be deemed effective until the revocation period described in Paragraph 22
has expired. The Settlement Payment is the full and final settlement of all
matters (whether known or not known to, or capable of being known by Fink)
alleged in the Action, including those matters arising out of Fink’s employment
with Image, and termination of his employment. The Settlement Payment will be
allocated as follows: (a) Two Hundred Seventy Five Thousand Dollars ($275,000)
of the settlement shall be for wages, payable to Jeffrey Fink; (b) Sixty
Thousand Dollars ($60,000) payable as attorneys fees and costs, payable to
Jeffrey Fink. Appropriate IRS Forms 1099 will be issued for the payment of
attorneys fees in the amount of Sixty Thousand Dollars ($60,000) and Image will
make all appropriate state and federal withholdings and deductions from the Two
Hundred Seventy Five Thousand Dollars ($275,000) allocated as wages.
The Settlement Payment checks will be given to Fink’s counsel immediately after
the revocation period described in Paragraph 22 expires and on the condition
that Fink does not revoke the Agreement within seven (7) days following receipt
by defense counsel of this Agreement executed by Fink and his counsel.

 

Page 2 of 11



--------------------------------------------------------------------------------



 



Fink represents, warrants and acknowledges that Image does not owe any wages,
commissions, bonuses, sick pay, personal leave pay, severance pay, notice pay,
vacation pay, or other compensation or benefits or payments or form of
remuneration of any kind or nature, other than that specifically provided for in
this Agreement.
2. Dismissal of Arbitration. As soon as the settlement checks clear the issuing
bank, Fink shall withdraw his Petition for Arbitration, dismissing with
prejudice the Action.
3. Mutual Release. Except for the obligations imposed by this Settlement
Agreement, Fink, on behalf of himself, his employees, agents, authorized
representatives, and assigns, hereby releases Image, its
predecessors-in-interest, successors-in-interest, officers, directors,
shareholders, employees, agents, authorized representatives, attorneys and
assigns from any and all claims and demands which he has against them of any
kind whatsoever, whether known or unknown, which he asserted or could have
asserted, including but not limited to those claims arising out of or relating
to the Employment Agreement, the Employment, the Termination, the Arbitration,
any claims which could have been raised therein or in connection therewith..
Except for the obligations imposed by this Settlement Agreement, Image, on
behalf of itself and its predecessors-in-interest, successors-in-interest,
officers, directors, shareholders, employees, agents, authorized
representatives, and assigns, hereby releases Fink, and his spouse, employees,
agents, authorized representatives, attorneys and assigns from any and all
claims and demands which it has against them arising out of or relating to the
Employment Agreement, the Employment, the Termination, the Arbitration, any
claims which could have been raised therein or in connection therewith, and any
other matter whatsoever, whether liquidated or contingent, certain or uncertain,
known or unknown.

 

Page 3 of 11



--------------------------------------------------------------------------------



 



It is the intention of the Parties hereto in executing this instrument that it
shall be effective as a full and final accord, satisfaction and release of all
matters. The Parties acknowledge that they are aware that they might hereafter
discover facts in addition to or different from those which they now know or
believe to be true with respect to the subject matter of this instrument, but
that it is their intention hereby, fully, finally and forever to settle and
release each other from any and all disputes and differences, known and unknown,
suspected and unsuspected, which do now exist, may exist, or heretofore have
existed between the Parties, and that in furtherance of such intention, the
releases herein given shall be and remain in effect as full and complete general
releases, notwithstanding the discovery or existence of any such additional or
different facts.
The Parties each acknowledge that he/it is familiar with the terms of California
Civil Code Section 1542, which reads:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Page 4 of 11



--------------------------------------------------------------------------------



 



All Parties hereto, and each of them, hereby waive the provisions of
Section 1542 and release and relinquish any rights they may have under that
section or any similar law and the application of said Section or law to any
future disputes with respect to the Released Matters. All Parties acknowledge
that before executing this waiver they were fully advised by legal counsel about
the effects of waiving the provisions of, and their rights under, Civil Code
Section 1542.
4. No Other Filings. Fink represents and agrees that he has not filed any
lawsuits or arbitrations against Respondents, or filed or caused to be filed any
charges, complaints or other proceedings against Respondents with any municipal,
state or federal agency charged with the enforcement of any law or any
self-regulatory organization, other than the complaints referenced in the
Recitals to this Agreement. Pursuant to and as a part of Fink’s release and
discharge of Respondents, as set forth herein, Fink agrees, not inconsistent
with EEOC Enforcement Guidance On Non-Waivable Employee Rights Under
EEOC-Enforced Statutes dated April 11, 1997, and to the fullest extent permitted
by law, not to sue or file a charge, complaint, grievance, demand for
arbitration, or other proceedings against Respondents in any forum or assist or
otherwise participate willingly or voluntarily in any claim, arbitration, suit,
action, investigation or other proceeding of any kind which relates to any
matter that involves Respondents, unless required to do so by court order,
subpoena or other directive by a court, administrative agency, arbitration panel
or legislative body, or unless required to enforce this Agreement. To the extent
any such action may be brought by a third party, Fink expressly waives any claim
to any form of monetary or other damages, or any other form of recovery or
relief in connection with any such action except for statutory required witness
fees.

 

Page 5 of 11



--------------------------------------------------------------------------------



 



5. Non Disparagement. Fink, on the one hand, and Image on the other hand, on
behalf of himself/itself and their respective shareholders, officers and
directors, employees, agents, and authorized representatives, each agree that
he/it will not make, or cause to be made, any remarks which are disparaging of
any other party to this Agreement. Should a prospective employer contact Image
regarding Fink, Image shall refer all calls to a designated HR representative,
who shall state they only can provide Fink’s dates of employment and last
position held, and shall provide the same.
6. Confidentiality. It is understood and agreed by the Parties hereto that no
publicity shall be released in connection with this Settlement Agreement and
that the terms and conditions of this Settlement Agreement shall not be
disclosed by the Parties or their attorneys to anyone other than their agents or
employees, accountants or bookkeepers whose knowledge of the Settlement
Agreement is necessary to effect the terms of the Settlement Agreement and/or
any tax ramifications flowing therefrom. Each party is responsible for any
breach of this confidentiality provision by its agents, employees, accountants
or bookkeepers. This confidentiality provision is a material term of the
Settlement Agreement.
Nothing contained herein shall preclude any party from disclosing the terms of
this Settlement Agreement to any bona fide financial institution, government
taxing authority and/or other government entity pursuant to the terms of a
subpoena or like document issued in any civil, criminal, administrative, or
quasi-judicial proceeding. Nothing contained herein shall preclude Image from
disclosing the terms of this Settlement Agreement in a Form 8-K filing with the
United States Securities & Exchange Commission, to the extent necessary to
comply with federal law. Other than as indicated herein, if either party is
asked concerning the status of this case by persons previously aware of its
existence, the only permissible response is that “it settled subject to a
confidentiality provision.”

 

Page 6 of 11



--------------------------------------------------------------------------------



 



7. Non-Admission of Liability. This Settlement Agreement is executed solely for
the purpose of terminating and preventing further claims, complaints, and/or
litigation, and does not constitute an admission or acknowledgment by any party
hereto of any wrong-doing on his/its part.
8. Non-Assignment. Each party hereto represents that he/it has not assigned,
transferred or purported to assign or transfer to any person, firm, partnership,
or association, any of the claims released hereunder. Each party hereto agrees
to indemnify and hold harmless each other party against any claim, demand,
liability, costs, expenses, rights of action or causes of action based on,
arising out of, or in connection with any such transfer or assignment or
purported transfer or assignment.
9. Enforceability of this Agreement. Except as otherwise set forth herein, this
Agreement shall be enforceable pursuant to the provisions of California Code of
Civil Procedure § 664.6 and any party hereto may apply to a Court of appropriate
jurisdiction within the County of Los Angeles for an appropriate order or
judgment pursuant to the terms hereof.
10. Binding Effect. All of the covenants, agreements, conditions and terms
contained in this Settlement Agreement shall be binding upon, apply and inure to
the benefit of the successors and assigns of the respective Parties hereto.
11. Future Assurances. Each of the Parties shall, upon request of any other
party, execute and deliver such additional documents as may be necessary or
convenient for the purpose of evidencing or perfecting any rights or interests
arising under this Settlement Agreement.

 

Page 7 of 11



--------------------------------------------------------------------------------



 



12. Integration. This Settlement Agreement constitutes a final and complete
statement of the agreement between the Parties, and fully supersedes all prior
agreements, representations or negotiations, written or oral.
13. Legal Proceedings. In the event any legal proceeding is commenced for the
purpose of interpreting or enforcing any provision of this Settlement Agreement,
the prevailing party in such proceeding shall be entitled to recover a
reasonable attorneys’ fee in such proceeding, or any appeal thereof, in addition
to the costs and disbursements allowed by law.
14. Authority. Image warrants and represents that the person executing this
document on its behalf is fully authorized to do so.
15. Counterparts and Facsimile. This Settlement Agreement may be signed in
counterparts. The parties further contemplate that this Settlement Agreement may
be signed and transmitted via facsimile. A signature received via facsimile
shall be deemed to be an original signature for all intents and purposes.
16. California Law. This Settlement Agreement is executed in the State of
California, and shall be governed by California law. Any suit commenced in
connection with this Agreement shall be filed in a Court of competent
jurisdiction in Los Angeles County, California.
17. No Modification. This Settlement Agreement may not be modified except by an
agreement in writing duly executed by the Parties hereto.

 

Page 8 of 11



--------------------------------------------------------------------------------



 



18. Representation. The Parties hereto represent and acknowledge that they have
had the opportunity to confer with counsel of their own selection with respect
to the subject matter hereof. This Settlement Agreement is entered into
voluntarily by the Parties hereto. Moreover, this Agreement shall be deemed to
have been drafted equally by all parties hereto and shall not be construed
against either party as a result of the drafting hereof.
19. Severability. Each provision of this Settlement Agreement is separate,
distinct, and severable from the others. If any provision is held unenforceable,
but the balance of the Agreement nonetheless fulfills the primary intent of the
parties hereto in settling this matter, then the rest of the Settlement
Agreement shall be enforced to the greatest extent possible.
20. Number and Gender. Headings are used herein for convenience only and shall
have no force or effect in the interpretation or construction of this Settlement
Agreement. As used in this Settlement Agreement, the singular shall include the
plural, and the masculine shall include the feminine and neutral gender.
21. Costs. Except as otherwise set forth herein, and in particular as set forth
in paragraph 1, each party hereto shall bear his/its own costs and attorneys’
fees relating to the Action, this Settlement Agreement and the subject matter
hereof.

 

Page 9 of 11



--------------------------------------------------------------------------------



 



22. Age Discrimination In Employment Act. Fink understands and agrees that the
release of claims contained in this Agreement, includes any and all claims under
the Age Discrimination In Employment Act (“ADEA”), as amended, 29 U.S.C.
Section 621, et seq. Fink represents that he has been given a period of
twenty-one (21) days within which to consider this Agreement and the release of
those claims, and the opportunity to consult with his counsel regarding the
release of those claims. Fink further understands that pursuant to the ADEA he
may revoke this Agreement within seven (7) days of the execution of this
Agreement by notifying counsel for Respondents of the revocation at the
following address and telephone number: James A. Goodman, Esq., Epstein Becker &
Green, 1925 Century Park East, Suite 500, Los Angeles, California 90067-2501,
(310) 556-8861. Fink understands that any obligation on the part of Respondents
will not become effective until the expiration of the revocation period, and
will only become effective provided Fink has not exercised his right of
revocation.

 

Page 10 of 11



--------------------------------------------------------------------------------



 



IN WITNESS whereof, the Parties have executed this Settlement Agreement as of
the date first set forth above.

                  /s/ JEFFREY FINK       JEFFREY FINK   

            IMAGE ENTERTAINMENT, INC.
      By:   /s/ DAVID BORSHELL         Its Authorized Representative           
 

APPROVED AS TO FORM:

            RING & GREEN
      By:   /s/ ROBERT A. RING         Robert A. Ring        Attorneys for
Petitioner Jeffrey Fink        EPSTEIN BECKER & GREEN PC
      By:   /s/ JAMES A. GOODMAN         James A. Goodman        Attorneys for
Respondent Image Entertainment, Inc.     

 

Page 11 of 11